SUMMARY ORDER
Defendant Bernard Lane pled guilty to one count of mail fraud and one count of tax evasion in the United States District Court for the Western District of New York. The court then sentenced Lane to 41 months in prison and ordered him to pay $445,619.22 in restitution to his former employer, the victim of his fraud, and $58,524 to the IRS. Lane now appeals, challenging the district court’s calculation of the “amount of loss” as it applies both to his sentencing guidelines calculation and the order of restitution.
To the extent that Lane’s challenge is to the Guidelines calculation and the imprisonment component of his sentence, that challenge has been waived, as Lane in his plea agreement agreed not to appeal from or collaterally attack a prison term of 51 months or less, “notwithstanding the manner in which the [district court] determine[d] the sentence.” Because Lane has made no showing that the waiver was unknowing or involuntary, he cannot challenge the 41-month imprisonment component of his sentence.
The government concedes, however, that Lane did not agree to waive his right to challenge the restitution component of his sentence. We review the district court’s restitution order only for abuse of discretion. United States v. Marino, 654 F.3d 310, 316 (2d Cir.2011). The district court calculated the amount of victim losses using Lane’s Pre-Sentence Report, which was itself based on business records from Lane’s former employer. The district court was required only to make a reasonable estimate of the losses, and the evidence utilized here is plainly sufficient for that purpose. See United States v. Gushlak, 728 F.3d 184, 195-96 (2d Cir.2013). Although Lane argues that records for legitimate orders may have been included among those considered by the Probation Office, he presents no evidence of any mistake.
Next, Lane points to some ambiguities in the loss amount as calculated in his plea agreement. These are irrelevant. The plea agreement itself said that the court was not bound by its calculation of the loss amount. Since the district court made an independent and reasonable estimate of the victim’s loss on the basis of competent evidence, we affirm.
For the reasons stated above, the judgment of the district court is AFFIRMED.